     Case: 4:20-cv-01250-RWS Doc. #: 1 Filed: 09/14/20 Page: 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

GREATER ST. LOUIS CONSTRUCTION                              )
LABORERS WELFARE FUND, an employee                          )
benefit plan, and the BOARD OF TRUSTEES of                  )
the Greater St. Louis Construction Laborers Welfare         )
Fund; CONSTRUCTION LABORERS PENSION                         )
TRUST OF GREATER ST. LOUIS, an employee                     )       Case No.
benefit plan, and the BOARD OF TRUSTEES of                  )
 the Construction Laborers Pension Trust of Greater St.     )
Louis; ST. LOUIS VACATION FUND, an employee                 )
benefit plan, and the BOARD OF TRUSTEES of the              )
St. Louis Vacation Fund; CONSTRUCTION                       )
LABORERS & CONTRACTORS TRAINING FUND                        )
OF EASTERN MISSOURI, an employee benefit plan,              )
and the BOARD OF TRUSTEES of the Construction               )
Laborers & Contractors Training Fund of Eastern             )
Missouri; and LOCAL UNION NOS. 42-110,                      )
LABORERS INTERNATIONAL UNION OF NORTH                       )
AMERICA, AFL-CIO, labor organizations,                      )
                                                            )
        Plaintiffs,                                         )
                                                            )
v.                                                          )
                                                            )
B.F.W. CONTRACTING, LLC d/b/a BFW                           )
CONTRACTORS and BFW CONTRACTORS, LLC,                       )
d/b/a BFW CONTRACTORS,
                                                            )
        Defendant.                                          )

                                         COMPLAINT

        Come now plaintiffs, by and through their attorneys, and for their cause of action against

defendant state:

        1.      Plaintiff, Greater St. Louis Construction Laborers Welfare Fund, hereinafter

referred to as “the Welfare Fund”, is an employee benefit plan within the meaning of Sections

3(1), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended 29

U.S.C. §§1002(1), (3), 1132 and 1145. Plaintiff Board of Trustees of the Welfare Fund is the Plan
   Case: 4:20-cv-01250-RWS Doc. #: 1 Filed: 09/14/20 Page: 2 of 6 PageID #: 2




Sponsor of the Welfare Fund and is a fiduciary within the meaning of Sections 3(21)(A) and 502

of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(21)(A)

and 1132.

       2.     Plaintiff Construction Laborers Pension Trust of Greater St. Louis, hereinafter

referred to as “the Pension Trust,” is an employee benefit plan within the meaning of Sections

3(2)(A), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended,

29 U.S.C. §§1002(2)(A), (3), 1132 and 1145. Plaintiff Board of Trustees of the Pension Fund is

the Plan Sponsor of the Pension Fund and is a fiduciary within the meaning of Sections 3(21)(A)

and 502 of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.

§§1002(21)(A) and 1132.

       3.     Plaintiff, St. Louis Vacation Fund, hereinafter referred to as “the Vacation Fund,”

is an employee benefit plan within the meaning of Sections 3(2)(A), (3), 502 and 515 of the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(2)(A), (3),

1132 and 1145. Plaintiff Board of Trustees of the Vacation Fund is the Plan Sponsor of the

Vacation Fund and is a fiduciary within the meaning of Sections 3(21)(A) and 502 of the Employee

Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(21)(A) and 1132.

       4.     Plaintiff, Construction Laborers & Contractors Training Fund of Eastern Missouri,

hereinafter referred to as “the Training Fund” is an employee benefit plan within the meaning of

Sections 3(1), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. §§1002(1), (3), 1132 and 1145. Plaintiff Board of Trustees of the Training

Fund is the Plan Sponsor of the Training Fund is a fiduciary within the meaning of Sections

3(21)(A) and 502 of the Employee Retirement Income Security Act of 1974, as amended, 29

U.S.C. §§1002(21)(A) and 1132.
   Case: 4:20-cv-01250-RWS Doc. #: 1 Filed: 09/14/20 Page: 3 of 6 PageID #: 3




       5. Local Unions Nos. 42 and 110, Laborers International Union of North America, AFL-

CIO, hereinafter referred to as “the Union,” are labor organizations representing employees in an

industry affecting commerce within the meaning of Sections 2(4), (5), (6), and (7) of the National

Labor Relations Act, as amended, 29 U.S.C. §§152(4), (5), (6), and (7), and Section 301 of the

Labor Management Relations Act of 1947, as amended 29 U.S.C. §185.

       6. Defendant B.F.W. Contracting, LLC d/b/a BFW Contractors, is a Missouri limited

liability corporation, with its office and its principal place of business located within this judicial

district, and is an employer in an industry affecting commerce within the meaning of Sections 3(5),

(11), (12), and 515 of ERISA, as amended, 29 U.S.C. §§1002(5), (11), (12), and 1145, and Sections

2(2), (6), and (7) of the LMRA, as amended, 29 U.S.C. §§152(2), (6), and (7).

       7. Defendant BFW Contractors, LLC d/b/a BFW Contractors, is a Missouri limited

liability corporation, with its office and its principal place of business located within this judicial

district, and is an employer in an industry affecting commerce within the meaning of Sections 3(5),

(11), (12), and 515 of ERISA, as amended, 29 U.S.C. §§1002(5), (11), (12), and 1145, and Sections

2(2), (6), and (7) of the LMRA, as amended, 29 U.S.C. §§152(2), (6), and (7).

       8. Upon information and belief, B.F.W. Contracting, LLC d/b/a BFW Contractors and

BFW Contractors, LLC d/b/a/ Contractors are a single employer.

       9. This Court has jurisdiction by reason of Sections 502(a)(3), (a)(3)(ii), and 515 of

ERISA, as amended, §§1132(a)(3), (a)(3)(ii), and 1145, and Section 301(a) of the LMRA, as

amended, 29 U.S.C. §185(a).

       10. At all times material, Defendant was bound by the provisions of a collective bargaining

agreement (“CBA”) requiring monthly payments to the Welfare, Pension, Vacation, and Training

Funds and other non-ERISA funds in specified amounts and the submission of monthly report
   Case: 4:20-cv-01250-RWS Doc. #: 1 Filed: 09/14/20 Page: 4 of 6 PageID #: 4




forms. The CBA and the plans adopted by the Trustees of the Welfare, Pension, Vacation, and

Training Funds also provide that the Trustees shall be permitted to perform a financial examination

of Defendant’s books and records, periodically, to insure that payments have been properly made

in accordance with the terms of the CBA.

       11. The CBA referenced in paragraph 9 requires Defendant to pay liquidated damages of

twenty percent (20%) on delinquent contributions.

       12. The CBA referenced in paragraph 9 provides that the plaintiffs shall be entitled to

perform a financial examination of defendant’s books and records periodically to ensure that

employee benefit payments have been properly made in accordance with the terms of the

agreement.

       13. Despite repeated demands, defendant has failed to fully submit to such a financial

examination.

       14. It is impossible to know the full amount owed to the plaintiffs without a financial

examination of the defendant’s books and records, to which plaintiffs are contractually entitled.

       15. Plaintiffs are entitled to recover interest, liquidated damages, costs, and reasonable

attorneys' and accounting fees pursuant to Section 502(g) of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. §1132(g), and pursuant to the terms of the collective

bargaining agreement and the plans’ trust agreements.

       WHEREFORE, plaintiffs pray the Court as follows:

       1.      For an interlocutory Order of Accounting requiring defendant to submit its books

and records to an accountant selected by plaintiffs to determine the amounts owed to plaintiffs

during the period of January 1, 2017 through June 30, 2020;
   Case: 4:20-cv-01250-RWS Doc. #: 1 Filed: 09/14/20 Page: 5 of 6 PageID #: 5




        2.       For a judgment against defendant based upon amounts found owing by the

Accounting, including, but not necessarily limited to, contributions, liquidated damages, and

interest;

        3.       For an Order requiring defendant to make payments in the future to the plaintiffs in

accordance with the terms and provisions of the collective bargaining agreement, and such

collective bargaining agreements as may be negotiated and executed in the future;

        4.       For an Order requiring defendant to pay plaintiffs’ reasonable attorneys' fees,

accounting fees, and costs pursuant to 29 U.S.C. §1132(g);

        5.       For such other and further relief as the Court may consider appropriate under the

circumstances.



                                                       Respectfully submitted,

                                                       HAMMOND and SHINNERS, P.C.
                                                       13205 Manchester Rd., Suite 210
                                                       St. Louis, Missouri 63131
                                                       Phone: (314) 727-1015
                                                       Fax: (314) 727-6804

                                                       /s/ Janine M. Martin _________
                                                       JANINE M. MARTIN, #46465

                                                       Attorneys for Plaintiffs

                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on September 14, 2020, the foregoing was filed
electronically with the Clerk of the Court and a copy was mailed by certified mail, return receipt
requested to the Secretary of Labor, United States Department of Labor, P.O. Box 1914,
Washington, D.C. 20013 and to the Secretary of Treasury, United States Treasury, 15th and
Pennsylvania Avenue, Washington, D.C. 20220.



                                                       /s/ Janine M. Martin
Case: 4:20-cv-01250-RWS Doc. #: 1 Filed: 09/14/20 Page: 6 of 6 PageID #: 6
